                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-00592-RJC-DSC


 DARIQUEZ GALLOWAY,                                 )
                                                    )
                    Plaintiff,                      )
                                                    )                     ORDER
 v.                                                 )
                                                    )
 CHARTER COMMUNICATION,                             )
                                                    )
                    Defendant.                      )



        THIS MATTER is before the Court on “Defendant’s Motion to Dismiss and Compel

Arbitration or in the Alternative, to Stay Proceedings Pending Arbitration” (document # 7) filed

January 28, 2020.


        On February 24, 2020, pro se Plaintiff filed his Response to Defendant’s Motion and

consents to arbitration. It appearing to the Court that the parties entered into a Mutual Arbitration

Agreement that contains a binding arbitration clause, and with the consent of the parties, the Court

concludes that Defendant is entitled to an order compelling the parties to arbitrate all claims based

on Plaintiff’s employment with Defendant in accordance with the terms of the Mutual Arbitration

Agreement.


        IT IS THEREFORE ORDERED that Defendant’s Motion to Compel Arbitration is

GRANTED and the parties are hereby ordered and compelled to arbitrate all issues in this action.

Accordingly, this action is STAYED until the completion of the arbitration proceeding. The

parties shall file a status report within fourteen days of the conclusion of the arbitration proceeding.
       The Clerk is directed to send copies of this Order to pro se Plaintiff, counsel for Defendant,

and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                      Signed: February 27, 2020
